Exhibit 10.5

First Amendment to Custody Agreement

This First Amendment to that certain Custody Agreement by and between Keating
Capital, Inc. (“Keating Capital”) and Steele Street Bank & Trust (the
“Custodian”) dated November 18, 2008 (the “Custody Agreement”) is hereby entered
into by Keating Capital and the Custodian as of December 21, 2012.

WHEREAS, pursuant to Addendum A to Custody Agreement dated November 22, 2011,
Keating Capital and the Custodian established certain operational procedures
relative to the handling of cash transfers from the custody account maintained
under the Custody Agreement; and

WHEREAS, Keating Capital and the Custodian desire to modify certain terms of the
Custody Agreement so that the custody arrangement qualifies as a bank custody
arrangement under Section 17(f) of the 40 Act (as defined in the Custody
Agreement) and the rules promulgated thereunder, and no longer be considered a
self-custody arrangement under Section 17(f) of the 40 Act and the rules
promulgated thereunder; and

WHEREAS, the Board of Directors of Keating Capital (the “Board”) has approved
this First Amendment to the Custody Agreement (“First Amendment”) and has
revoked the Board’s prior resolution authorizing and permitting certain officers
of Keating Capital to have access to, and withdraw from custody, the Securities,
Loan Document Files and Loan Documents held in custody; and

WHEREAS, all capitalized terms contained in this First Amendment not otherwise
define herein shall have the meaning ascribed to them in the Custody Agreement;
and

WHEREAS, Keating Capital and the Custodian desire to enter into this First
Amendment to modify and amend the terms of the Custody Agreement as set forth
herein effective as; and

NOW, THEREFORE, the parties hereto agree as follows:

1. Section 9 of Article III (Custody of Securities and Related Services) is
hereby deleted in its entirety, and Section 10 of Article III is hereby
re-numbered as Section 9.

2. Section 5 of Article V (Custody of Loan Document Files and Related Services)
is hereby amended in its entirety to read as follows:

“5. No director, officer, employee or agent of Keating Capital shall have
physical access to the Loan Document Files or be authorized or permitted to
withdraw any Loan Documents nor shall Custodian deliver any Loan Documents to
any such person.”

3. Section 3 of Article VII (Sale and Redemption of Shares) is hereby amended in
its entirety to read as follows:

“3. Except as provided hereinafter, whenever Keating Capital desires Custodian
to make payment out of the money held by Custodian hereunder in connection with
any redemption of Shares, it shall furnish to Custodian a Certificate or
Instructions specifying the total amount to be paid for such Shares. Custodian
shall make payment of such total amount to the transfer agent or to any broker
acting as an agent for Keating Capital to facilitate such redemptions (as
specified in such Certificate or Instructions) out of the money held in an
Account. Any Shares redeemed by Keating Capital may be held by the transfer
agent in book entry form. Any redemption of Shares shall be made in accordance
with the provisions of the 40 Act and any rules thereunder.”



--------------------------------------------------------------------------------

4. Section 5 of Article IX (Concerning Custodian) is hereby amended in its
entirety to read as follows:

“5. Keating Capital shall pay to Custodian the fees and charges as may be
specifically agreed upon from time to time. As compensation for the Custodian’s
services hereunder Keating Capital agrees to pay an annual fee according to the
attached Fee Schedule (“Annual Fee”), which may be updated from time to time by
the mutual agreement of the parties. Except as agreed to by Keating in advance,
(i) the Annual Fee represents the sole compensation due to Custodian for the
services provided the Custodian hereunder, and (ii) Custodian shall be
responsible for the payment of all out-of-pocket expenses which are a normal
incident of the services provided hereunder. The Custodian is authorized to
collect such Annual Fee by withdrawing the pro-rata portion of the Annual Fee
from the custody account monthly and to reflect the payment on the statement for
the custody account.”

5. A new Section 9 shall be added under Article IX (Miscellaneous) to read as
follows:

“9. If and to the extent that any provision of this Agreement conflicts with any
provision of the 40 Act, specifically Section 17(f) and the rules promulgated
thereunder, the applicable provision of the 40 Act shall control; provided,
however, that such conflict shall not affect any of the remaining provisions of
this Agreement or render invalid or improper any action taken or omitted prior
to such determination.”

6. Except as set forth herein, the terms and conditions of the Custody Agreement
and Addendum A thereto shall remain in full force and effect.

[Remainder of this page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Keating Capital and Custodian have caused this First
Amendment to be executed by their respective officers, thereunto duly
authorized, as of the day and year first above written.

 

Keating Capital, Inc.

By:

 

/s/ Frederic M. Schweiger

 

Frederic M. Schweiger, Chief Operating Officer

 

Steele Street Bank & Trust

By:

 

/s/ Mary K. Rolsch

Name (print):

 

Mary K. Rolsch

Title:

 

Vice President

 

3